NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEO KRAMER; AUDREY E. KRAMER,                   No. 20-15095

                Plaintiffs-Appellants,          D.C. No. 3:18-cv-00001-MMD-
                                                WGC
 v.

JPMORGAN CHASE BANK, N.A.; et al.,              MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Leo and Audrey E. Kramer appeal pro se from the district court’s order

denying their motion for reconsideration in their action arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion a denial of a motion under Federal Rule of Civil Procedure 60.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The panel unanimously concludes this case is suitable for decision
without oral argument. The Kramers’ request for oral argument, set forth in their
briefs, is denied. See Fed. R. App. P. 34(a)(2).
Valdivia v. Schwarzenegger, 599 F.3d 984, 988 (9th Cir. 2010). We affirm.

      The district court did not abuse its discretion by denying the Kramers’

motion for reconsideration under Rule 60(b) because the motion was filed more

than one year after the entry of judgment and relied on evidence that was available

before the entry of judgment. See Fed. R. Civ. P. 60(c)(1) (requiring a motion

under Rule 60(b) to be made within a reasonable time, and for reasons (1), (2), and

(3) no more than a year after the entry of the judgment); Sch. Dist. No. 1J,

Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993)

(setting forth grounds for relief under Rule 60(b)).

      The district court did not abuse its discretion by denying the Kramers’

motion for reconsideration under Rule 60(d)(3) because the Kramers failed to

demonstrate any basis for relief. See United States v. Estate of Stonehill, 660 F.3d

415, 443-45 (9th Cir. 2011) (a party must establish fraud on the court by clear and

convincing evidence).

      We reject as meritless the Kramers’ contentions that the district court was

required to state findings of fact and conclusions of law in its post-judgment order,

see Fed. R. Civ. P. 52(c), or that they were entitled to an evidentiary hearing.

      We do not consider arguments or allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). We do not

consider documents not presented to the district court. See United States v. Elias,


                                          2                                     20-15095
921 F.2d 870, 874 (9th Cir. 1990).

      The Kramers’ motions for leave to file an oversized reply brief (Docket

Entry Nos. 37 and 40) are granted. The Clerk will file the reply brief submitted at

Docket Entry No. 38. All other pending motions are denied.

      AFFIRMED.




                                         3                                    20-15095